*201UPON REHEARING.
Opinion by
Lewis, J., Beatty, O. J.,
concurring.
As we were not very thoroughly convinced that we were correct in the conclusion arrived at in the first opinion rendered in this case, we permitted a reargument; but, after a full discussion as to the sufficiency of the verdict, we are still inclined to adhere to our former decision, believing it to be correct.
Section 17 6 of the Practice Act declares that “ when a verdict is found for the plaintiff in an action for the recovery of money, or for the defendant when a counter claim for the recovery of money is established, exceeding the amount of the plaintiff’s claim as established, the jury shall also find the amount of the recovery.” Does the verdict of the jury in this case meet the requirement of this section ? Did the jury find the amount of the recovery ? Certainly not. If it could be assumed that the jury found the value of the property at the time of the unlawful conversion, such finding would perhaps be sufficient as a special verdict upon which the Court could render judgment; (Practice Act, Sec. 174) or it might be sufficient as a general verdict, for it would be a finding of the amount of money which the the law absolutely makes the exact measure of damage. But such fact cannot be assumed to aid a defective verdict; therefore, as the complaint does definitely fix the time of conversion, and the finding is simply of the value, without stating the time at which such value was fixed, it is left uncertain as to whether the value as found by the jury is the correct measure of damage or not. Hence, the finding of the jury is not sufficient as a general verdict, because it does not find “ the amount of the recovery,” nor any data absolutely fixing that amount; neither is it sufficient as a special verdict, for the reasons which were stated in the original opinion in this case.
Our former judgment is affirmed.
Johnson, J., having been counsel in the Court below, does not participate in this response.